In an action to compel the transfer of an alleged 25% stock interest in a *642corporation and for an accounting of dividends and profits in connection therewith, the appeal is from so much of an order as struck, on respondents’ motion, certain items from appellant’s notice to examine respondents before trial. Order modified by striking from the first ordering paragraph the words and figures “ items 1, 2, 5, 6, 7 and 8 ”, and by substituting in lieu thereof the word and figure “ item 7 ”. As so modified, order insofar as appealed from affirmed, with $10 costs and disbursements to appellant. The items hereby allowed are necessary for the establishment of appellant’s fight to an accounting; she is entitled, therefore, to examine respondents upon said items (Muller v. Ackerman, 246 App. Div. 849; Wertheim v. Grombecker, 229 App. Div. 16; Berger v. Goldstein, 10 Misc 2d 149). Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.